DETAILED ACTION
Claims 1-17 are pending as amended on 11/02/20,
claims 9-14 & 16 being withdrawn.

Response to Amendment
This action is a response to the amendment filed on November 2, 2020.  Claims 1-3 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.  Claim 17 has been added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Christophe Lair on February 3, 2021.
The application has been amended as follows: 

Claims 9-14 & 16, non-elected without traverse, are hereby cancelled.

1. (Currently Amended) A process for assembling a laminated glazing comprising an overmolded component, the process comprising:


-    presenting a first sheet of clean glass;
-    putting the precut sheet of adhesive in place on the first glass sheet and centering the sheet of adhesive with respect to the first glass sheet;
-    putting the overmolded component in place in an interior of the window cut in the precut sheet of adhesive, or conversely first putting the overmolded component in place, then the precut sheet of adhesive on the first glass sheet;
-    spot bonding the overmolded component and the precut sheet of adhesive to the first glass sheet in the vicinity of the window in order that sidewalls a) of the window cut in the sheet of adhesive and b) of the overmolded component remain in contact with each other, wherein the spot bonding includes forming a first plurality of spaced apart spot bonds exclusively along a periphery of the window inside said window and forming a second plurality of spaced apart spot bonds exclusively along said periphery of the window outside said window:
-    putting a second clean glass sheet in place above an assembly made up of the first glass sheet, the precut sheet of adhesive and the overmolded component, the precut sheet of adhesive and the overmolded component being fastened by the spot bonds to the first glass sheet;
-    optionally spot bonding [[the]] an assembly thus obtained in order [[for]] that the first [[clean]] glass sheet, the second [[clean]] glass sheet, the overmolded component and the precut sheet of adhesive remain securely fastened to one another during the rest of the process;

-    removing an excess adhesive from around the glazing, unless the removing operation was performed when [[a]] the window was precut in the sheet of adhesive; and
-    assembling the laminated glazing by implementing suitable temperatures and pressures.

17.    (Currently Amended) The process as claimed in claim 1, wherein the overmolded component is a set of diodes and control electronics, which are borne by a thin flexible printed circuit and connected to a cable strip equipped with a connector at an end of the cable strip, the method further comprising forming, on an interior face of the glazing, a first enamel layer deposited on an external face of the second glass sheet, said first enamel layer containing apertures facing each diode in order to let pass light to be emitted by the diodes, and forming a second enamel layer, on another face of the glazing, to hide an assembly made up of the set of diodes, the flexible printed circuit and the cable strip from an exterior side of the glazing.




Reasons for Allowance

Claims 1-8, 15 & 17 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of making a laminated glazing wherein an adhesive interlayer with a cutout window is disposed between two glass sheets, an overmolded component sized to said window is the interlayer and overmolded component are spot-bonded at the window, exclusively along their mutual borders, to a first glass sheet, and a laminated glazing is formed thereafter with heat and pressure in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other methods for embedding a functional windshield component within a cutout portion of a PVB interlayer (WO 2004/009349), or broadly spot bonding windshield components or the like together (US 3,881,043), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745